Citation Nr: 0214750	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  01-03 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to February 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  In April 1999, the Board denied entitlement to service 
connection for right ear hearing loss.  No appeal was 
initiated from this action.

3.  The evidence received since the April 1999 Board decision 
includes evidence that is not wholly cumulative, but is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  Tinnitus, was first shown many years after the veteran's 
discharge from service and there is no persuasive medical 
opinion, based on examination of the veteran and review of 
the record, of an etiological relationship between the 
veteran's currently diagnosed tinnitus, and his active 
service.



CONCLUSIONS OF LAW

1.  The April 1999 Board decision is final; new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for right ear hearing loss.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

2.  Tinnitus was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

At the outset of the veteran's claim, the veteran was 
informed of the evidence necessary to substantiate his 
claims.  The January 2001 Statement of the Case and the 
November 2001 Supplemental Statement of the Case provided 
notice to the veteran of what the evidence of record revealed 
with regard to his claim to reopen his claim for right ear 
hearing loss.  Additionally, these documents provided notice 
why this evidence was insufficient to award the benefit 
sought. Furthermore, a development letter in April 2001 
informed the veteran of the new law and the evidence he 
needed to provide.  With regard to his claim for service 
connection for tinnitus, a November 2001 development letter 
informed the veteran of the new law and the evidence he 
needed to provide.  The March 2002 Statement of the Case 
provided notice to the veteran of what the evidence of record 
revealed with regard to his claim for service connection for 
tinnitus.  Additionally, this document provided notice why 
this evidence was insufficient to award the benefit sought. 
Thus, the veteran has been provided notice of what VA was 
doing to develop the claims, notice of what he could do to 
help his claims, and notice of how his claims were still 
deficient.  He has also been provided a personal hearing and 
VA examinations.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).  

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3,156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of § 3.156(a) as is outlined in the decision 
below.

Factual Background

An October 1974 rating decision denied service connection for 
defective hearing because it was not first manifest in 
service and not shown to be a result of his service.  The 
veteran did not appeal the decision.  The veteran raised a 
claim for service connection for a right ear condition in 
March 1983.  In August 1983, he was notified that his claim 
for a hearing condition was denied.  An August 1994 Board 
decision found that the veteran had not submitted new and 
material evidence and denied his claim of entitlement to 
service connection for right ear hearing loss.  In August 
1995, the veteran again submitted a claim to reopen his claim 
for service connection for hearing defects.  An April 1999 
Board decision found that new and material evidence had not 
been submitted to reopen the claim.  The veteran did not 
appeal that decision.  In August 1999, he submitted his 
current claim to reopen his claim for service connection for 
right ear hearing loss.  During his April 2001 personal 
hearing, he raised the current issue of entitlement to 
service connection for tinnitus.  

The evidence before the Board at the time of the April 1999 
decision included service medical records, as well as VA 
treatment records and examination reports, dating from August 
1981 to October 1996 and private treatment records and 
private physician statements, dating from October 1974 to 
August 1997. 

According to DD Form 214, the veteran's military occupational 
specialty was a light weapons infantryman.  He did not serve 
in Vietnam.  Service medical records include a December 1968 
medical history report, in which the veteran indicated a 
history of earaches in childhood that was not considered 
disabling.  The accompanying entrance examination report 
revealed puretone thresholds of:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
20
LEFT
0
0
10
10
15

The veteran's service medical records show no complaints, 
findings, treatment or diagnoses associated with any right 
ear hearing loss or tinnitus. His January 1971 separation 
examination reveals no relevant abnormalities.  Puretone 
thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
N/A
10
LEFT
0
0
0
N/A
0

An October 1974 statement from Raif K. Sabeth, M.D., 
indicates the veteran reported a history of decreased hearing 
and that examination revealed a dull, retracted eardrum 
posteriorly and an inflated left eustachian tube.

Extensive VA treatment records, dating from August 1981 
through October 1996 were also of record.  These records show 
that the veteran complained of decreased right ear hearing of 
several years' duration in September 1981.  He underwent 
placement of a tympanotomy tube in the right ear in March 
1983.  In October 1990, the veteran complained of an ear 
infection since 1971 and underwent a right 
tympnaomastoidectomy with a medial facial graft and with 
resection of a cholesteatoma.  An October 1990 audiological 
evaluation report shows mild to moderately severe conductive 
and mixed hearing impairment in the left ear.  August 1994 
treatment and operation reports note the veteran underwent a 
right revision tympanomastoidectomy.  Subsequent treatment 
records show periodic treatment for otitis media and hearing 
loss.

A VA general medical examination, conducted in November 1995, 
shows a diagnosis of hearing loss, otherwise normal routine 
physical examination.

VA audiological evaluations, conducted in February 1991, 
October 1991, March 1992, June 1994, and November 1994 were 
also of record.  The results were essentially the same as the 
October 1990 VA audiological examination.  

February 1996 VA audiometric testing showed puretone 
thresholds of:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
35
45
45
LEFT
N/A
10
10
20
25


The examiner noted that the right ear showed mild, mixed 
impairment for pure tones.  The left ear showed normal 
sensitivity for pure tones.  Word discrimination was 100 
percent in both ears.  

An August 1997 evaluation for right ear hearing difficulties, 
conducted by Duane Martin, M.D., notes the veteran's history 
of normal hearing upon entry into service and inservice 
exposure to gunfire during basic training.  The physician 
noted that the veteran had an abnormal audiogram in 1973 
conducted by his employer shortly after his acceptance of the 
job.  He also had a history of chronic otitis media and three 
former ear surgeries at VA.  Dr. Martin opined that to a 
reasonable degree of medical certainty, the veteran's 
conductive hearing loss was related to his military service, 
and a severe right-sided infection which occurred prior to 
his discharge.  

The veteran's May 1991 statement that he received treatment 
at VA for his ear in 1971 was of record, as was his testimony 
at November 1991 and October 1997 personal hearings.  During 
both hearings, the veteran testified that about thirty days 
prior to his discharge from service a physician told him he 
had a hearing problem and that he should get it looked at 
after his discharge.  In November 1991, he testified that he 
sought treatment at VA in March 1971 and was told he had 
slight hearing loss.  He subsequently learned that those 
treatment records were destroyed after five years.  He also 
testified that he had difficulty finding employment after his 
discharge because of his hearing loss.  During his October 
1997 hearing, he testified that he was treated for an ear 
problem while stationed in Korea and that VA first treated 
him in 1973.  

The evidence added to the record since the April 1999 Board 
decision includes ongoing VA treatment records, many 
duplicative and cumulative, dating from August 1981 to 
February 2000, as well as VA audiological and ear, nose and 
throat (ENT) examinations dated in May and June 2001, 
respectively.  

The majority of the VA treatment records merely show ongoing 
treatment for diagnosed right ear hearing loss and otitis 
media.  However, June 1994 and November 1995 treatment 
records indicate the veteran denied tinnitus.

The veteran's testimony at his April 2001 personal hearing 
was also added to the record.  He testified that his military 
occupational specialty was infantryman and that he practiced 
with his weapon during the six months he was stationed at the 
Korean DMV and was connected to the artillery.  He testified 
that he now had a lot of ringing in his ear, approximately 
six to seven times a month.  

The evidence added to the record also includes the May 2001 
VA audiological and the June 2001 VA ENT examination reports.  
The May 2001 report notes right ear mixed moderate hearing 
loss consistent with surgical treatment for 
cholesteatoma/mastoid surgery in the early 1990's and that he 
had severe constant tinnitus in the right side only.  The 
veteran had normal hearing through 2000 Hertz in his left 
ear, dropping to mild high frequency sensorineural loss.  

The June 2001 examiner did not indicate whether the veteran's 
claims file was available, but did state that a preservice 
audiogram was not available.  The examiner notes the 
veteran's history of exposure to heavy artillery and loud 
noises in service and the development of bilateral tinnitus 
while in the military.  The veteran's history of being 
diagnosed with cholesteatoma in the late 1980's and 
subsequent surgeries was also reported.  Regarding the 
veteran's right ear cholesteatoma, the examiner opined that 
it was unclear whether the veteran's perforation occurred 
secondary to a trauma in service or if it was a previous 
congenital cholesteatoma which was undetected.  It was also 
unclear whether the veteran had chronic eustachian tube 
dysfunction, which led to retraction pocket formation of the 
cholesteatoma, but the examiner opined that it was not the 
case since there was no evidence of childhood ear disease or 
history requiring tympanostomy tubes.  The examiner concluded 
that the veteran had a hearing loss and documented 
cholesteatoma with surgical removal and correction and that 
it was very difficult to state whether he had a process which 
led to the formation of the cholesteatoma while in the 
military or if he would have developed this problem had he 
not been in the military.  The examiner opined, however, that 
the veteran's tinnitus was most likely secondary to the loud 
noise exposure.


Analysis

New and Material Evidence

Given that the Board's 1999 decision is final, it is not 
subject to revision in the absence of a showing of clear and 
unmistakable error.  Furthermore, the claim may not be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104.  However, 
if new and material evidence is presented or secured with 
respect to any claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  

The Board must first determine whether the evidence is new 
and material.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

The Board finds that the VA treatment records and examination 
reports, as well as the veteran's testimony, submitted after 
the April 1999 Board decision are not so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  The additional VA treatment records are 
overwhelmingly duplicative and cumulative of the evidence 
noted at the time of the April 1999 decision.  These new 
records include no evidence that the veteran's right ear 
hearing loss or cholesteatoma were first manifest during or 
within one year of his discharge from service or that it is 
etiologically linked to his service.  With regard to the June 
2001 VA ENT evaluation, the Board finds that this evidence is 
new, noncumulative, and relevant to the issue at hand.  This 
report includes the veteran's self-related history of an 
inservice exposure to heavy artillery.  However, the June 
2001 VA examiner opines that it is unclear whether the 
veteran's right ear cholesteatoma and eustachian tube 
dysfunction are related to his service, his speculative 
opinion is insufficient to provide a basis for service 
connection.  See Bostain v. West, 11 Vet. App. 124, 127-28 
(1998) (a medical opinion expressed in terms of "may" also 
implies "may not" and is too speculative to establish a 
plausible claim and while such an opinion may be new 
evidence, it is not material evidence).  The veteran' s own 
belief that his right ear hearing loss had its onset in 
service or is the result of his exposure to loud noises in 
service is not probative as he is not shown to have the 
medical expertise sufficient to render an opinion as to what 
is essentially a question of medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Service Connection

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service, or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

As the finder of fact, the Board is required to weigh and 
analyze the evidence of record and make determinations as to 
the credibility of the evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1998); Goodsell v. Brown, 5 Vet. App. 
36, 42 (1993).  

The veteran is currently diagnosed as having tinnitus.  As 
noted previously, the veteran's service medical records show 
no complaints, findings, treatment or diagnoses associated 
with tinnitus.  VA treatment records, dating from August 1981 
to February 2000, are either silent for any complaints of 
tinnitus or note the veteran denied tinnitus (as evidenced by 
June 1994 and November 1995 evaluations).  It is not until 
his April 2001 personal hearing, that the veteran first 
complains of tinnitus, thirty years after his discharge from 
service. 

The June 2001 VA ENT examiner noted that the veteran's 
history of exposure to heavy artillery noise in service and 
the onset of bilateral tinnitus since service.  However, this 
history was clearly based on information as told by the 
veteran to the examiner and was not based on a review of the 
record.  The examiner opined that the veteran's tinnitus was 
a result of loud noise exposure.  In offering this medical 
opinion, the examiner did not provided the clinical data or 
other rationale to support his opinion; nor was there 
anything otherwise in the record that would support the 
opinion.  See Bloom v. West, 12 Vet. App. 185 (1999).  The 
Board notes that, although an examiner can render a current 
diagnosis based on an examination of the veteran, without a 
thorough review of the record, the examiner's opinion 
regarding the etiology of the underlying condition can be no 
better than the facts alleged by the veteran.  See generally 
Guimond v. Brown, 6 Vet. App. 69 (1993); Reonal v. Brown, 5 
Vet. App. 458 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Black v. Brown, 5 Vet. App. 177 (1993).  Therefore, the Board 
finds the June 2001 VA examiner's opinion less credible than 
the overwhelming VA treatment records and other evidence of 
record that shows no complaints of tinnitus until April 2001.

As such, there is no persuasive medical evidence or medical 
opinion, based on review of the record and examination of the 
veteran, of a nexus or link between the veteran's currently 
diagnosed tinnitus and his service or any incident therein.  
Again, the Board notes that the veteran' s own belief that 
his tinnitus had its onset in service or is the result of his 
exposure to loud noises in service is not probative as he is 
not shown to have the medical expertise sufficient to render 
an opinion as to what is essentially a question of medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board finds that there is no competent medical evidence 
that the veteran's currently diagnosed tinnitus is 
etiologically linked to his service or any incident therein 
and that the preponderance of the medical evidence is against 
the claim.  Accordingly, the claim for service connection for 
tinnitus must be denied.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 
(2001).


ORDER

New and material evidence not having been submitted, the 
claim for service connection for right ear hearing loss is 
not reopened.

Service connection for tinnitus is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

